Case 1:20-cv-00248-JAW Document 56 Filed 02/17/21 Page 1 of 4         PageID #: 390




                      UNITED STATES DISTRICT COURT
                                FOR THE
                           DISTRICT OF MAINE



LYNN MERRILL, et al.,
       Plaintiffs
              v.                               CIVIL ACTION NO. 1:20-cv-00248-
                                               JAW
SHENNA BELLOWS, et al.,
       Defendants




    PLAINTIFFS’ MOTION TO DISMISS WITHOUT PREJUDICE
PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER, OR
      IN THE ALTERNATIVE, PRELIMINARY INJUNCTION

      NOW COME the Plaintiffs, by and through their undersigned counsel, and,

pursuant to Rule 41(a)(2), respectfully request that the Court dismiss their pending

Motion for Temporary Restraining Order, or in the Alternative, Preliminary

Injunction, and state in support as follows:

      1.     Plaintiffs, who are blind or visually impaired or who have print

disabilities that prevent them from independently accessing and using a paper ballot,

filed this action on July 15, 2020, to seek an effective accessible absentee ballot

system so that they could vote safely, independently and effectively in the general

election on November 3, 2020. See ECF 1.



                                          1
Case 1:20-cv-00248-JAW Document 56 Filed 02/17/21 Page 2 of 4            PageID #: 391




      2.     In addition to filing a Complaint (ECF 1), Plaintiffs filed a Motion for

Temporary Restraining Order, or, in the Alternative, Preliminary Injunction

(“TRO/PI”). See ECF 3. The purpose of filing the Motion for TRO/PI was to ensure

that Defendants create an accessible absentee ballot system in time for the November

3, 2020 Presidential Election, so that Plaintiffs could safely and independently vote

during the coronavirus pandemic.

      3.     Since filing this action, the State of Maine created an interim, accessible

absentee ballot system which was made available to Plaintiffs. The four named

Plaintiffs, all of whom are blind or visually impaired, were able to vote in the

Presidential Election via an accessible absentee ballot through the interim system.

       4.    Because the exigent circumstances of this case have at this time abated

and the parties are working toward resolution of the claims, Plaintiffs do not wish to

pursue their Motion for PI/TRO at this time. Plaintiffs therefore request that this

Court dismiss their Motion for PI/TRO, but request that the Court do so without

prejudice in the event that circumstances arise which require more immediate action.

      5.     No prejudice will inure to any party because no responsive pleadings

have yet been filed.

      WHEREFORE, Plaintiffs respectfully request that this Court grant their

Motion to Dismiss without prejudice Plaintiffs’ Motion for Temporary Restraining

Order, or in the Alternative, Preliminary Injunction their Motion.


                                           2
Case 1:20-cv-00248-JAW Document 56 Filed 02/17/21 Page 3 of 4    PageID #: 392




Dated: February 17, 2021                 /s/ Kristin L. Aiello_____________
                                         Kristin L. Aiello
                                         Attorney for Plaintiffs
                                         DISABILITY RIGHTS MAINE
                                         160 Capitol Street, Suite 4
                                         Augusta, Maine 04330
                                         (207) 626-2774
                                         kaiello@drme.org


Dated: February 17, 2021                 /s/ Peter M. Rice______________
                                         Peter M. Rice
                                         Attorney for Plaintiffs
                                         DISABILITY RIGHTS MAINE
                                         160 Capitol Street, Suite 4
                                         Augusta, Maine 04330
                                         (207) 626-2774
                                         pmrice@drme.org


Dated: February 17, 2021                 /s/ Eve Hill
                                         Eve Hill
                                         Attorney for Plaintiffs
                                         BROWN GOLDSTEIN & LEVY
                                         120 E. Baltimore Street, Suite 2500
                                         Baltimore, MD 21202
                                         (410) 962-1030 x1311
                                         ehill@browngold.com




                                     3
Case 1:20-cv-00248-JAW Document 56 Filed 02/17/21 Page 4 of 4           PageID #: 393




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing document

entitled Plaintiffs’ Motion to Dismiss without Prejudice Plaintiffs’ Motion for

Temporary Restraining Order, or in the Alternative, Preliminary Injunction, via the

Court’s CM/ECF system, which will serve a copy of same upon all counsel of record.

DATED: February 17, 2021

                                       /s/ Kristin L. Aiello
                                       Kristin L. Aiello, ME Bar No. 8071
                                       Attorney for Plaintiffs
                                       DISABILITY RIGHTS MAINE
                                       160 Capitol Street, Suite 4
                                       Augusta, Maine 04330
                                       (207) 626-2774
                                       kaiello@drme.org




                                          4
